DETAILED ACTION
The present Office action is in response to the amendments filed on 28 JANUARY 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 5, 7, 9, 14, 17, and 19 have been amended. Claims 4, 13, and 18 have been cancelled. No claims have been added. No new subject matter has been incorporated. Claims 1-3, 5-12, 14-17, 19, and 20 are pending and herein examined.

Response to Arguments
Applicant's arguments filed 28 JANUARY 2022 have been fully considered but they are not persuasive.
With regard to claim 1, the currently rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 10,178,378 B2 (hereinafter “Travis”) in view of U.S. Patent No. 2018/0285660 A1 (hereinafter “Ohara”), and further in view of U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”), Applicant alleges:
A. “Thus, the cited references recite disparate features (i.e., Travis and Ohara directed to calibration/Takemura directed to vehicle control) that do not teach or suggest the claimed techniques for presenting a three-dimensional image using a three-dimensional rendering offset. Reconsideration of the basis for the rejections of the claims is requested.” (Remarks, p. 3.)
The Examiner respectfully disagrees. The disclosure relied upon in Takemura is directed towards calibrating a vanishing point with solves a similar problem presented in the Travis and Ohara combination. See MPEP § 2141.01(a).
B. “[Paragraph 0004] of Takemura refers to aspects of “drivers,” not the systems/methods described therein. Thus, Takemura does not disclose recognizing candidate objects.” (Remarks, p. 4.)
The Examiner respectfully disagrees. The disclosure of ¶ [0004] conveys a problem in the prior-art to be solved by Takemura’s entire disclosure. It is readily apparent in the following paragraphs, ¶¶ [0005-0006] that discloses, “confidence is calculated for the overall lane mark recognition result, and therefore a partially hard-to-see area degrades the overall confidence.” The lane markings are not only difficult for the driver but also for the driving mechanism to accurately detect and predict for upcoming road curvatures. Furthermore, Applicant’s argument would render the prior-art inoperable for its intended purpose if it could not even perform the initial steps of its own disclosure. For instance, FIGS. 3, 4, 5, 6, 7, 8 9, 10, 11, 20, and 21 each disclose the detection of white lines for controlling the vehicle. Applicant’s summary of Takemura in Remarks p. 3 also describes Takemura as using lane information, which corresponds to the detected objects.
C. “[Paragraph 0072] of Takemura describes how a level of confidence is determined. In particular, this portion provides one example. The provided example, however, does not disclose, teach, or suggest matching candidate objects to known objects. Rather, the provided example identifies linear white lines and parallelism without reference. Nowhere, however, does Takemura describe matching candidate objects to known objects. Thus, Takemura does not disclose, teach, or suggest matching candidate objects to known objects.” (Remarks, p. 4.)
The Examiner respectfully disagrees. The white lines are the detected object (note, Applicant in argument B alleges no such lines are detected) and the confidence represents the expected white lines and their parallelism. That is to say, the white lines are effectively matched to expected (i.e., known) white lines of a straight road.
D. “[Paragraph 0128] of Takemura describes how an object in an area of an image having a high level of confidence may be used in a vanishing point updating process. Thus, the confidence level refers to a level of a confidence regarding the information in an area; and NOT to the selection of an object from one or more candidate objects matching known objects. Thus, Takemura does not disclose, teach, or suggest selecting the identified object from one or more of the candidate objects matching the known objects.” (Remarks, p. 5.)
The Examiner respectfully disagrees. As per argument C, the confidence represents an expected white line with certain characteristics and therefore a higher confidence represents the systems assurance that the detection is of white lines and the white lines having the expected characteristics. For instance, a low confidence can represent uncertainty in both a lane marking’s parallelism or the type of lane marking itself.
Examiner’s Note: Applicant’s arguments appear to take issue with Takemura’s field of endeavor and the broadest reasonable interpretation of “matching” and “selecting,” although there are no particulars for either function. The Examiner suggests these as paths to move the application forward beyond the prior-art of record. Applicant is invited to contact the Examiner concerning any proposed amendments prior to responding to discuss moving the application forward. To assist further discussions, the Conclusion provides 4 additional prior-arts to show different teachings that could be applicable for recognizing objects with a parallel relationship for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8-12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,178,378 B2 (hereinafter “Travis”) in view of U.S. Patent No. 2018/0285660 A1 (hereinafter “Ohara”), and further in view of U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”).
Regarding claim 1, Travis teaches a system comprising:
an image capture device (FIG. 1, display device 100; col. 2, ll. 56-57, “a binocular near-eye display device 100”), including:
a support structure (FIG. 1, frame 104), and
a first camera and a second camera connected to the support structure (col. 2, ll. 57-59, “The display device 100 includes right-eye and left-eye optical systems 102R and 102L mounted to a frame 104 configured to rest on a wearer’s head”), the first camera positioned to capture a first image and the second camera positioned to capture a second image (FIG. depicts left-eye optical camera 304L positioned to the left for capturing images associated with the left eye and right-eye optical camera 304R positioned to the right for capturing images associated with the right eye. FIG. 5 also depicts cameras 516 and 518 as part of the world-facing machine vision system 112, which includes multiple 2D color or monochrome imaging cameras, see col. 3, ll. 61-63; FIG. 4 additionally describes external visible-light cameras);
a processor coupled to the image capturing device (col. 3, ll. 15-16, “Display device 100 includes an on-board computing system 108;” col. 15, ll. 27-28, “Computing system 1100 includes a logic machine 1102 and a storage machine 1104.” Note, the computing system 1100 is the on-board computing system 108);
a memory accessible to the processor (col. 3, ll. 15-16, “Display device 100 includes an on-board computing system 108;” col. 15, ll. 27-28, “Computing system 1100 includes a logic machine 1102 and a storage machine 1104.” Note, the computing system 1100 is the on-board computing system 108); and
programming in the memory, wherein execution of the programming by the processor configures the system to perform functions (col. 15, ll. 41-42, “The logic machine 1102 may include one or more processors configured to execute software instructions”), including functions to:
obtain the first image from the first camera and the second image from the second camera (FIG. 2B depicts imaging light by sensor 218, the right-eye optical camera and such a process is also mirrored for the left-eye optical camera; FIG. 5 depicts imaging light by sensors 516 and 518);



adjust a three-dimensional rendering offset by the obtained calibration offset (col. 7, ll. 27-29, “the computing system 220 is configured to calibrate these image sources based on the determined positional offsets in order to align the left-eye and right-eye virtual images;” col. 7, ll. 41-42 describe the display as a “stereoscopic display system”); and
present the first and second images as a three-dimensional image using the adjusted three-dimensional rendering offset (FIGS. 2A-2B depict receiving light for alignment in sensor 218 and then projecting an image source that’s been corrected for alignment using image source 204. Each of the embodiments of FIGS. 3-9 describe utilizing the image source for providing aligned images).
Travis fails to expressly disclose identify an object in the first and second images having a first linear feature and a second linear feature known to have parallel relationship;
extend the first and second linear features in each of the first and second images to extrapolate a first vanishing point (VP) for the first image and a second VP for the second image;
compare the first and second VPs to obtain calibration offset;
However, Ohara teaches identify an object in the first and second images having a first linear feature and a second linear feature known to have parallel relationship ([0027], ll. 1-5, “the stereo camera apparatus 10 can image various subjects, including vehicles in front, obstacles, and lane markings 14a to 14d drawn on the road surface 13, such as road boundary lines and the center line.” Note, lane markings have parallel relationships; FIG. 2, straight line determination unit 26 determines when lane markings have a linear parallel relationship and do not curve);
extend the first and second linear features in each of the first and second images to extrapolate a first vanishing point (VP) for the first image and a second VP for the second image (FIG. 3 describes extrapolating line marking 14c and 14d into the infinity, determined by the intersection angle θ);
compare the first and second VPs to obtain calibration offset ([0018], ll. 13-18, “calculate the intersection (vanishing point) of vanishing lines that are extensions of two straight lines in each of a right image (benchmark image) and a left image (reference image) and set a calibration error so that the parallax, d, between the intersections becomes zero;” FIG. 2, calibration data calculator 21 determines the VPs of the left and right camera and the parallax calculator 23 determines the offset amount because the calibration (e.g., VP) data);
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have calculated vanishing points for determining the offset, as taught by Ohara (FIG. 3), in Travis’ invention. One would have been motivated to modify Travis’ invention, by incorporating Ohara’s invention, for providing a highly accurate method for detecting parallax offset ([0020]) and because it is an obvious substitution of a known method for calibrating two cameras that will provide the predictability of calibrating the two cameras.
Travis and Ohara fail to expressly disclose recognizing candidate objects within at least one of the first or second images, matching the candidate objects to known objects having known parallel relationship, and, selecting the identified object from one or more of the candidate objects matching the known objects.
However, Takemura teaches recognizing candidate objects within at least one of the first or second images, matching the candidate objects to known objects having known parallel relationship, and, selecting the identified object from one or more of the candidate objects matching the known objects (FIG. 1, lane recognition section 200 receiving input from image acquisition section 100; [0004] discloses detecting road markers, such as Bott’s dots, white lines, and the like, each of which detected is a candidate and further describing in [0005-0006] setting a confidence to the systems detection of the road markers; [0072] describes a confidence index associated with the lane recognition result indicating a match with an expected detection result; [0128], “the vanishing point of the camera can be automatically updated using the lane information in the area having high confidence only:” e.g., the high confidence matching is selected).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have detected lane markings, as taught by Takemura ([0128]), in Travis and Ohara’s invention. One would have been motivated to modify Travis and Ohara’s invention, by incorporating Takemura’s invention, to provide vanishing points which have high accuracy as noted by the confidence index ([0128]).
Regarding claim 6, Travis, Ohara, and Takemura disclose all of the limitations of claim 1, as outlined above. Additionally, Ohara discloses wherein the function to compare the first and second VPs to obtain the calibration offset includes functions to:
identify a first pixel location corresponding to the first VP and a second pixel location corresponding to the second VP ([0018], “calculate the intersection (vanishing point) of vanishing lines that are extensions of two straight lines in each of a right image (benchmark image) and a left image (reference image) and set a calibration error so that the parallax, d, between the intersections becomes zero:” e.g., to calculate the difference the two VPs would have to be identified. [0064] describes matching blocks of pixels from the two images in the parallax calculator, which takes as input the calibration data that determines the VPs having a known parallax offset between the two cameras);
determine a number of pixel difference between the first VP and the second VP ([0064] describes the data in terms of pixels when determining the parallax); and
set the number of pixel differences as the calibration offset ([0018], “calculate the intersection (vanishing point) of vanishing lines that are extensions of two straight lines in each of a right image (benchmark image) and a left image (reference image) and set a calibration error so that the parallax, d, between the intersections becomes zero:” e.g., to calculate the difference the two VPs would have to be identified. Note, the primary reference, Travis, will use the offset for correcting for its recognized distortions in the HMD). The same motivation of claim 1 applies to claim 6.
Regarding claim 8, Travis, Ohara, and Takemura disclose all of the limitations of claim 1, as outlined above. Additionally, Travis discloses wherein the programming in the memory for presenting images includes concatenating the stereoscopic images using the adjusted three-dimensional rendering offset (col. 2, ll. 35-38, “calibrating separate left-eye and right-eye optical systems of a binocular, near-eye display device to align virtual images projected separately to a left eye and a right eye of a user.” Note, the displays are side-by-side, as depicted in FIG. 1, and therefore the images are considered to be concatenated).
Regarding claim 9, the limitations are the same as those in claim 1, if not broader. Therefore, the same rationale of claim 1 applies equally as well to claim 9.
Regarding claim 10, Travis, Ohara, and Takemura disclose all of the limitations of claim 9, as outlined above. Additionally, Travis discloses wherein the presenting step comprises: presenting the three-dimensional image on a display (FIG. 1, left display 106L and right display 106R; col. 2, ll. 33-34, “presentation of stereoscopic images;” col. 7, ll. 41-42, “stereoscopic display system”).
Regarding claim 11, the limitations are the same as those in claim 8. Therefore, the same rationale of claim 8 applies equally as well to claim 11.
Regarding claim 12, Travis, Ohara, and Takemura disclose all of the limitations of claim 9, as outlined above. Additionally, Travis discloses wherein the image capture system includes a first display and a second display and wherein the presenting step comprises:
presenting a left image component of the three-dimensional image on the first display and a right image component of the three-dimensional image on the second display (col. 2, ll. 60-64, “Each of the right-eye and left-eye optical systems 102 include light-deflecting image display componentry configured to project computerized virtual imagery into left and right display windows 106R and 106L in the wearer's field of view (FOV);” col. 2, ll. 33-34, “presentation of stereoscopic images;” col. 7, ll. 41-42, “stereoscopic display system”).
Regarding claim 15, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 equally applies to claim 15.
Regarding claim 16, Travis, Ohara, and Takemura disclose all of the limitations of claim 9, as outlined above. Additionally, Travis discloses rectifying the stereoscopic images to correct for distortion in the stereoscopic images (col. 2, ll. 35-37, “calibrating separate left-eye and right-eye optical systems of a binocular, near-eye display device to align virtual images projected separately to a left eye and a right eye of a user.” Note, misalignment causes distortion in the stereoscopic output).
Regarding claim 17, the limitations are the same as those in claim 1. Therefore, the same rationale of claim 1 equally applies to claim 17.
Regarding claim 20, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 equally applies to claim 20.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,178,378 B2 (hereinafter “Travis”) in view of U.S. Patent No. 2018/0285660 A1 (hereinafter “Ohara”), further in view of U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”), and even further in view of U.S. Publication No. 2011/0311130 A1 (hereinafter “Ichimori”).
Regarding claim 2, Travis, Ohara, and Takemura disclose all of the limitations of claim 1, as outlined above. Additionally, Ohara discloses wherein the calibration offset corrects ([0031], ll. 1-6, “the image output by the first camera 11a is referred to as a benchmark image, and the image output by the second camera 11b is referred to as a reference image. The stereo camera apparatus 10 calculates the parallax of the reference image relative to the benchmark image”).
Travis, Ohara, and Takemura fail to expressly disclose correcting for rotation.
However, Ichimori teaches correcting for rotation ([0108], ll. 13-15, “a skew correction processing of correcting a difference between skews (rotation angles) around the imaging optical axes of the imaging apparatuses 10L and 10R”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have corrected for rotation, as taught by Ichimori ([0108]), in Travis, Ohara, and Takemura’s invention. One would have been motivated to modify Travis, Ohara, and Takemura’s invention, by incorporating Ichimori’s invention, to extract information corresponding to a three-dimensional object from images captured by plural imaging apparatuses in a short time with simple configuration and processing ([0012]).
Regarding claim 3, Travis, Ohara, Takemura, and Ichimori disclose all of the limitations of claim 2, as outlined above. Additionally, Travis discloses wherein the rotation of the first camera with respect to the second camera is due to flexure of the support structure (col. 2, ll. 25-31, “the separate left-eye and right-eye optical systems may become misaligned due to one or more optical components in either of the optical systems bending, twisting, or otherwise deforming. In a device with a flexible frame, such optical components may deform during placement of the near-eye display device on the user's head, and/or in other situations”).
Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,178,378 B2 (hereinafter “Travis”) in view of U.S. Patent No. 2018/0285660 A1 (hereinafter “Ohara”), further in view of U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”), and even further in view of U.S. Publication No. 2009/0179916 A1 (hereinafter “Williams”).
Regarding claim 5, Travis, Ohara, and Takemura disclose all of the limitations of claim 1, as outlined above. Travis, Ohara, and Takemura fail to expressly disclose wherein the function to extend the first and second linear features in each of the first and second images to extrapolate the first VP for the first image and the second VP for the second image includes functions to, for each of the first and second images: 
select a first point on the first linear feature and a second point on the first linear feature spaced from the first point; 
select a third point on the second first linear feature and a fourth point on the second linear feature spaced from the third point; 
extrapolate a first line through the first and second points and a second line through the third and fourth points; and 
determine the first VP from the intersection of the first line and the second line for the first image and the second VP from the intersection of the first line and the second line for the second image.
However, Williams teaches wherein the function to extend the first and second linear features in each of the first and second images to extrapolate the first VP for the first image and the second VP for the second image includes functions to, for each of the first and second images: 
select a first point on the first linear feature and a second point on the first linear feature spaced from the first point (FIG. 6 depicts left points 36’ and 38’, wherein the closer points represent the first point and the furthest points represent the second point); 
select a third point on the second first linear feature and a fourth point on the second linear feature spaced from the third point (FIG. 6 depicts left points 36’ and 38’, wherein the closer points represent the first point and the furthest points represent the second point); 
extrapolate a first line through the first and second points and a second line through the third and fourth points ([0029], “pairs of the path line indicators 36' and pairs of the distance line indicators 38' may represent endpoints from which straight lines may be constructed for calibrating;” FIG. 7 depicts the lines extending from the points); and 
determine the first VP from the intersection of the first line and the second line for the first image and the second VP from the intersection of the first line and the second line for the second image (FIG. 7 depicts the VP at 66 and while VP 68 is a benchmark VP that is known, in the combination with Ohara, the benchmark image for which the reference image is compared to is also calculated).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have determined VPs using pairs of points, as taught by Williams (FIG. 6), in Travis, Ohara, and Takemura’s invention. One would have been motivated to modify Travis, Ohara, and Takemura’s invention, by incorporating William’s invention, to provide a known marking from which to create vanishing points for providing an accurate representation of extrinsic parameters of the camera to correct.
Regarding claim 14, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 14.
Regarding claim 19, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 19.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,178,378 B2 (hereinafter “Travis”) in view of U.S. Patent No. 2018/0285660 A1 (hereinafter “Ohara”), further in view of U.S. Publication No. 2012/0215377 A1 (hereinafter “Takemura”), and even further in view of U.S. Publication No. 2001/0035934 A1 (hereinafter “Jagasia”).
Regarding claim 7, Travis, Ohara, and Takemura disclose all of the limitations of claim 1, as outlined above. Additionally, Travis discloses wherein the support structure includes a frame and temples extending from the frame, the first and second cameras are supported by the frame (FIG. 1, frame 104 with temples; FIGS. 2-9 depict left and right cameras on the frame; FIG. 5 depicts left and right cameras in the center of the frame; FIG. 4 supports additional cameras on the outer side of the frame, see col. 3, ll. 61-63), (Each of FIGS. 2-9 depict all cameras offset in a horizontal direction and thereby all images simultaneously captures have a parallax defining a stereoscopic property between them; col. 2, ll. 33-34, “presentation of stereoscopic images;” col. 7, ll. 41-42, “stereoscopic display system”).
Travis, Ohara, and Takemura fail to expressly disclose the frame includes a rigid bar embedded therein for increasing the stiffness of the frame.
However, Jagasia teaches the frame includes a rigid bar embedded therein for increasing the stiffness of the frame ([0025], ll. 5-6, “The primary frame 10 can include metal support members embedded therein”).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have metal support members, as taught by Jagasia ([0025]), in Travis, Ohara, and Takemura’s invention. One would have been motivated to modify Travis, Ohara, and Takemura’s invention, by incorporating Jagasia’s invention, to increase the strength of the frame for preventing discomfort for the user and preventing damage to any elements held by the frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2015/0379359 A1 - FIG. 1 discloses a driving lane determiner 30 that compares an image taken by the front camera 101 for determining road lines.
U.S. Publication No. 2008/0013789 A1 - FIG. 3 depicts the process of recognizing road markings, using an input image and comparing the image to a database of stored road marking parameters.
U.S. Publication No. 2009/0088978 A1 - Abstract, detects a road marking on the basis of a captured image and compares to stored predetermined patterns for determining which road marking was captured. See FIG. 10 for the flowchart and FIG. 13 for an example of patterns.
U.S. Publication No. 2015/0371094 A1 - Paragraphs [0012] discloses comparing one or more road markings captured by an image (see FIG. 7) against road markings in a stored database for determining the road marking.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481